TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 7, 2018



                                     NO. 03-18-00256-CV


                         Leonard Meredith and Angela Meredith,
        Individually and as Next Friend of Courtney Meredith, a Minor, Appellants

                                                v.

             Mark Chezem, as Next Friend of Carli Chezem, a Minor, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on August 10, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment that

appellee take nothing on his claims. Appellee shall pay all costs relating to this appeal, both in

this Court and the court below.